Case: 19-60124        Document: 00515553738             Page: 1      Date Filed: 09/04/2020




               United States Court of Appeals
                    for the Fifth Circuit                                      United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                              September 4, 2020
                                      No. 19-60124
                                                                                 Lyle W. Cayce
                                    Summary Calendar                                  Clerk


   Fabiola Yomara Hernandez-Morales,

                                                                                Petitioner,

                                            versus

   William P. Barr, U. S. Attorney General,

                                                                              Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                                 BIA No. A202 070 721


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
           Fabiola Yomara Hernandez-Morales, a native and citizen of
   Guatemala, has petitioned for review of the decision of the Board of
   Immigration Appeals (BIA) dismissing her appeal from the decision of the
   immigration judge denying her applications for asylum and withholding of


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
   not be published and is not precedent except under the limited circumstances set forth in
   5TH CIR. R. 47.5.4.
Case: 19-60124      Document: 00515553738           Page: 2   Date Filed: 09/04/2020




                                     No. 19-60124


   removal, claiming fear of persecution on account of membership in a
   particular social group, that is, Guatemalan women who are unable to leave a
   dating relationship with a gang member or who are viewed as property by a
   gang member. She also seeks review of the denial of her motion to terminate
   the removal proceedings, which challenged the BIA’s jurisdiction on the
   ground that the notice to appear was defective.
          Citing Matter of A-B-, 27 I. & N. Dec. 316, 333-40 (Att’y Gen. 2018),
   vacated in part by Grace v. Whitaker, 344 F. Supp. 3d 96 (D.D.C. 2018), aff’d
   in part, rev’d in part, vacated and remanded, 965 F.3d 883 (D.C. Cir. 2020),
   the BIA held that Hernandez-Morales had failed to meet her burden of
   showing that her claimed social group existed independently of the feared
   harm, was sufficiently particular, or was perceived as socially distinct in
   Guatemalan society. It further held that Hernandez-Morales had not shown
   that any past or future harm she feared had a nexus to a protected ground, as
   it involved purely personal matters.
          Hernandez-Morales has not shown that it was unreasonable for the
   BIA to rely on the Attorney General’s reasoning in A-B-. See Gonzales-Veliz
   v. Barr, 938 F.3d 219, 228-35 (5th Cir. 2019); see also A-B-, 27 I. & N. Dec. at
   334-35. Nor has she shown that the BIA determined improperly that she had
   failed to show that the Guatemalan government was unable or unwilling to
   protect her. See Gonzales-Veliz, 938 F.3d at 233; Shehu v. Gonzales, 443 F.3d
435, 437-38 (5th Cir. 2006). Because Hernandez-Morales did not meet her
   burden with respect to her asylum application, the BIA concluded correctly
   that she necessarily cannot do so with respect to her application for
   withholding of removal. See Morales v. Sessions, 860 F.3d 812, 817-18 (5th
   Cir. 2017).
          Hernandez-Morales contends that the BIA wrongfully denied her
   motion to terminate the removal proceedings in light of Pereira v. Sessions,




                                          2
Case: 19-60124     Document: 00515553738          Page: 3   Date Filed: 09/04/2020




                                   No. 19-60124


   138 S. Ct. 2105 (2018). The argument Hernandez-Morales makes here was
   rejected in Pierre-Paul v. Barr, 930 F.3d 684, 689-90 (5th Cir. 2019), cert.
   denied, 2020 WL 1978950 (U.S. Apr. 27, 2020). The petition for review is
   DENIED.




                                        3